Citation Nr: 1712699	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  14-06 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected left knee degenerative arthritis.  

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected left knee degenerative arthritis.  

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis.  

4.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative arthritis prior to October 31, 2016.

5.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative joint disease prior to October 28, 2008.  

6.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine degenerative joint disease on or after October 28, 2008.  

REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In the April 2007 rating decision, the RO, in relevant part, denied service connection for cervical spine and left shoulder disorders.  The RO also granted a temporary total evaluation for the Veteran's service-connected left knee degenerative arthritis, status post-arthroscopic surgery, effective from February 16, 2006, and a 10 percent evaluation effective from April 1, 2006.  

In the May 2012 rating decision, the RO, in relevant part, granted a 10 percent evaluation for degenerative joint disease of the lumbar spine effective from April 26, 2006, and a 20 percent evaluation effective from October 28, 2008.  The RO also granted entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) effective from October 28, 2008.

The Board remanded the case for further development in August 2012 and June 2013.  In April 2014, the Board, in relevant part, denied service connection for cervical spine and left shoulder disorders; denied increased evaluations for the Veteran's service-connected knee and lumbar spine disabilities; and remanded the issue of entitlement to TDIU prior to October 28, 2008, for further development. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 memorandum decision, the Court vacated and remanded the portion of the April 2014 Board decision that denied entitlement to service connection for cervical spine and left shoulder disorders and entitlement to increased evaluations for knee and lumbar spine disorders.  

In April 2016, the Board remanded the issues of entitlement to increased evaluations for the Veteran's service-connected knee and lumbar spine disabilities, and service connection for cervical spine and left shoulder disorders for further development.   The Board also remanded the issue of entitlement to TDIU prior to October 28, 2008.  The case has since been returned to the Board for further review.  

In an October 2016 rating decision, the RO granted TDIU effective from October 27, 2006.  The RO specifically advised the Veteran that the decision was considered a full grant of the issue on appeal.  The Veteran and his representative have not since disputed or expressed disagreement with the effective date assigned.  Therefore, given the specific procedural background in this case, a claim for TDIU prior to October 27, 2006, is not deemed to be a component of the current appeal.  

In a March 2017 rating decision, the RO assigned a total evaluation for the Veteran's left knee degenerative arthritis, status post left total knee arthroplasty, effective from October 31, 2016, and a 30 percent evaluation effective from January 1, 2018.  

The Board acknowledges that the RO assigned a 30 percent evaluation for the Veteran's service-connected left knee degenerative arthritis, status post total knee arthroplasty, effective from January 1, 2018.  However, the Board finds that adjudication of the issue of entitlement to an evaluation in excess of 30 percent for the Veteran's left knee disability on or after January 1, 2018, would be premature at this juncture.  Therefore, the issues on appeal are characterized as reflected on the title page.

In his December 2008 substantive appeal, the Veteran requested a hearing before the Board; however, he subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2016). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the issues of entitlement to increased evaluations for the Veteran's knee and spine disabilities, the Veteran was afforded VA examinations in connection with his claims in May 2016.  However, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Here, the May 2016 VA examinations did not include range of motion testing on passive motion.  Therefore, a remand is required to obtain additional VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The examiner(s) will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

Regarding the claim for service connection for a left shoulder disorder, a remand is necessary to obtain a fully adequate VA examination and medical opinion.  The Veteran was afforded a VA examination in May 2016 during which the examiner determined that he did not have a current left shoulder disability.  However, the examiner did not address the medical evidence of record showing diagnoses of shoulder disorders.  See, e.g., April 2012 and July 2013 VA examinations.  The examiner also did not address the June 2008 private medical opinion, as directed by the Board in the April 2016 remand.  Therefore, a remand is required to obtain an additional VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim for service connection for a cervical spine disorder, the Veteran was afforded a VA examination in May 2016.  The examiner opined that the Veteran's cervical spine disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In so finding, the examiner stated that he found no evidence of an in-service cervical spine condition in the Veteran's service treatment records or medical records.  However, the Board notes that an April 1976 service treatment record indicated that the Veteran complained of left lateral neck pain following a motor vehicle accident.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise.  In addition, the examiner did not address the June 2008 private medical opinion.  

Furthermore, in rendering his opinion regarding secondary service connection for the Veteran's cervical spine and left shoulder disorders, the May 2016 VA examiner stated that x-rays did not show evidence of knee arthritis.  Notably, however, the same examiner reported that diagnostic testing showed evidence of bilateral degenerative or traumatic knee arthritis in a May 2016 VA knee examination report.  Therefore, a remand is required to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board acknowledges that the Veteran submitted a February 2016 private medical evaluation from Dr. R.B. (initials used to protect privacy).  Dr. R.B. opined that, to a reasonable degree of medical certainty, the Veteran had a form of degenerative joint disease known as polyarticular pigmented villonodular synovitis which began during service.  In so finding, Dr. R.B. stated that the Veteran experienced the development of polyarticular degenerative arthritis first in the left knee and then in the right knee, hips, fingers of both hands, low back, upper back, and neck.  Notably, however, Dr. R.B. did not address the Veteran's left shoulder disorder or the VA examination findings and opinions of record.  Moreover, Dr. R.B. did not discuss the Veteran's post-service motorcycle accident or the physically demanding nature of his post-service employment.  

Based on the foregoing, the Board finds that an additional medical opinion is needed that is based on a full review of the record and supported by a complete rationale.

In addition, during an April 2012 VA examination, the Veteran reported that he received emergency medical treatment for injuries resulting from a post-service motorcycle accident.  However, the Board notes that the medical records pertaining to such treatment are not associated with the claims file.  Therefore, on remand, the AOJ should attempt to obtain any outstanding private treatment records.    

Lastly, the Board notes that additional evidence has been received since the most recent supplemental statement of the case.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a cervical spine disorder and a left shoulder disorder, as well as his knee and lumbar spine disabilities.  A specific request should be made for authorization to obtain records pertaining to treatment received following his reported motorcycle accident in approximately 1977 or 1978.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder and left shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should specifically consider the July 2008 private medical opinion from Dr. D.W. and the February 2016 private medical from Dr. R.B.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any cervical spine and left shoulder disorders that have been present since the Veteran filed his claim, to include degenerative joint disease of the left acromioclavicular joint.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any injury or symptomatology therein.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder was either caused by or permanently aggravated by the Veteran's service-connected left knee disability.    

In rendering these opinions, the examiner should address whether arthritis and/or pigmented villonodular synovitis in the Veteran's left knee led to arthritis in his other joints, including his cervical spine and left shoulder.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine degenerative joint disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees for the Veteran's thoracolumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

He or she should also indicate whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes during the past 12 months and identify all associated neurologic abnormalities.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should also discuss any functional loss that occurs during flare-ups. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examination conducted during the appeal period.  See, e.g., June 2006, April 2012, and May 2016 VA examinations.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left and right knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should also discuss any functional loss that occurs during flare-ups.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examination conducted during the appeal period.  See, e.g., June 2006, April 2012, July 2012, and May 2016 VA examinations.   If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran an additional VA examination to ascertain the severity and manifestations of his left knee degenerative arthritis, status post total knee arthroplasty, after the expiration of the one-year period following implantation of the prosthesis.  

7.  Thereafter, the AOJ should consider all of the evidence of record, and readjudicate the issues remaining on appeal.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



